HARRIS, Judge.
Charles E. and Rosita Posey appeal an order transferring venue from Orange County to Okaloosa County on an action involving a note executed in Okaloosa County by residents of that county. We affirm. Section 47.061, Florida Statutes (1989) mandates that venue be in Okaloosa County.
Richard A. and Elaine A. Sheldon cross-appeal the court’s order requiring them to pay the fees to transfer the action. We reverse. Section 47.091, Florida Statutes (1989) requires the party initially filing the action to pay the fees where the action was filed initially in the improper forum.
AFFIRMED in part; REVERSED in part; and REMANDED.
DAUKSCH and PETERSON, JJ. concur.